Virgin, J.
Of the several questions raised by the bill of exceptions, the only one relied on and argued by the defendants’ counsel, relates to the sufficiency of the affidavit, wherein the *420plural forms of the pronouns were used, although only one of ■the debtors was arrested.
In 1851, the same question was raised, but the court considered 'it too technical and adjudged the affidavit sufficient. Stare ■decisis. Cates v. Noble, 33 Maine, 258.

Exceptions overruled.

Peters, C. J., Daneorth, Libbey, Foster and Haskell, .JJ., concurred.